 /s/ Russell Brown
 CHAPTER 13 TRUSTEE
 Suite 800
 3838 North Central Avenue
 Phoenix, Arizona 85012-1965
 Phone: 602.277.8996
 Email: mail@ch13bk.com

                                       UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF ARIZONA
STEVEN POULOS,                                 (xxx-xx-9335)     Chapter 13



40738 NORTH ROBINSON DRIVE                                       TRUSTEE'S NOTICE OF FILED CLAIMS AND
PHOENIX, AZ 85086                                                POST-CONFIRMATION REPORT ON PLAN,
                                                    Debtor.      CLAIMS AND DEBTS

      Claims and Debts. This Notice provides information on the Chapter 13 plan, debts scheduled, and claims filed. A proof
of claim is deemed allowed unless the Court sustains an objection to the claim. The deadline for nongovernmental entities
to file a claim was 04/22/2019 and the deadline for governmental entities to file a claim was 08/12/2019. If you file a proof
of claim after the applicable claim filing bar date, the Trustee likely will file an objection to it.


       This Notice provides no statement or opinion as to whether a debt might be dischargeable or if the plan contains such
language. If you disagree with the Trustee's representation of your claim or debt, or how it is classified, then
contact the Trustee's office in writing (by mail, fax or email), or by 03/03/2020 file an appropriate motion with the
Bankruptcy Court. If an attorney is representing the Debtor, the attorney's contact information is shown below in the claims
list. Unless it is explicitly stated in the Plan or Order Confirming Plan, the Trustee does not pay an "informal" proof of claim.

    Plan Confirmation. The Court confirmed the Chapter 13 plan on 02/05/2020 and the Trustee expects to begin
disbursements under the plan within 30 days from the date of this Notice. As of the date of this report, the amount due from
the Debtor is $5,625.00 and the amount paid by the Debtor is $7,452.00. Total plan funding by plan payments is to be
$30,860.00, but this amount might not include additional monies required to be paid in, such as tax refunds or
nonexempt monies. Generally the first plan payment was due 30 days after the petition date, or 03/13/2019. The plan
payment schedule is as follows:
                                    Month      Month         Monthly Amount                     Total
                                        1 -       5                  $525.00      $          2,625.00
                                        6 -       6                  $425.00      $            425.00
                                        7 -      60                  $515.00      $        27,810.00
                                              Plus Additional Amount to Pay:      $          1,827.00
                                                            Plan Base Amount:         $     32,687.00
                                                            Amount Left to Pay:      $       25,235.00
     The Chapter 13 plan is a base or pot plan. Creditors secured by personal property will be paid per the confirmed plan
and not necessarily the amount stated in a proof of claim. The interest rate to be paid on secured claims is derived from
what is in the confirmed plan or the order confirming plan. The amount to be paid to allowed unsecured nonpriority claims
depends on the amount to be paid to higher classes of claims, the length of the plan, the best interests of creditors test,
disposable income, and whether the plan payments are timely paid. 11 U.S.C. Sections 1322, 1325. Refer to the Analysis
attached to the Chapter 13 plan on file with the Court, and previously mailed to you, for an estimated amount to be paid to
all allowed unsecured, nonpriority claims.

    Payment on Claims. Generally, the Trustee will pay claims in ascending order of the Payment Sequence number as
stated in the following listing of the claims filed with the Court or debts scheduled, grouped by Payment Sequence number.
Claim numbers of 100 or less are for creditors who have filed a proof of claim with the Court. A claim number of 200 or
greater is assigned by the Trustee for creditors who filed no claim, but the creditor information was provided by the
Schedules and mailing list of the Debtor, or for whom the debt is to be paid direct by the Debtor. For creditors scheduled by
the Debtor but who fail to file a proof of claim, the Trustee assigns a Claim Number of 200 or greater. For creditors given a
Claim Number of 200 or greater, or a Payment Sequence number of 34 or greater, the Trustee expects to make no
distribution to those creditors.
       Case 2:19-bk-01458-EPB             Doc 48      Filed 02/11/20        Entered 02/11/20 16:01:34           Desc
                                                         Page 1 of 2
                      Trustee's Notice of Filed Claims and Post-Confirmation Report on Plan, Claims and Debts, continued from previous page
                                                                                                  In re Poulos, Case No. 2-19-bk-01458 EPB

PAYMENT  Claim
SEQUENCE No.           Creditor


    00
     00                RUSSELL BROWN                                                        Trustee Fee:   $ 3,086.00
                       The amount of trustee's fee is calculated at the maximum rate of 10% of the plan payments. The actual amount received
                       could be less due to changes in the percentage fee.

    13
     13        A y     LAW OFFICES OF TIMOTHY D. DUCAR                                    Claim Amount:     $ 0.00
                       TIMOTHY D. DUCAR
                       P. O. BOX 72645
                       PHOENIX, AZ 85050-
                       (480)502-2119
                       tducar@azlawyers.com; orders@azlawyers.com
                                                                                             Claim Type:    Legal/Administra ve

    33
     33         003    FREEDOM FINANCIAL ASSET MANAGEMENT LLC                             Claim Amount:     $ 44,538.68
                                                                                             Claim Type:    Unsecured
                                                                                        Date Claim Filed:   03/11/2019
                                                                     Last Four Digits of Account Number:    9082

     33         004    RESURGENT CAPITAL SERVICES                                         Claim Amount:     $ 7,167.95
                                                                                             Claim Type:    Unsecured
                                                                                           Descrip on:      CITIBANK
                                                                                        Date Claim Filed:   04/16/2019
                                                                     Last Four Digits of Account Number:    BANK

     33         005    RESURGENT CAPITAL SERVICES                                         Claim Amount:     $ 116.51
                                                                                             Claim Type:    Unsecured
                                                                                           Descrip on:      CITIBANK
                                                                                        Date Claim Filed:   04/16/2019
                                                                     Last Four Digits of Account Number:    BANK

     33         006    PORTFOLIO RECOVERY ASSOCIATES LLC (PRA)                            Claim Amount:     $ 3,316.15
                                                                                             Claim Type:    Unsecured
                                                                                           Descrip on:      PAYPAL
                                                                                        Date Claim Filed:   04/17/2019
                                                                     Last Four Digits of Account Number:    YPAL

    34         (The Trustee expects no distributions to creditors or on debts with a Payment Sequence number of 34 or greater.)

     34         001    DEER VALLEY CREDIT UNION                                      Scheduled Amount:      $ 0.00
                                                                                        Scheduled Type:     Secured
                                                                                          Interest Rate:    0.00 %
                                                                                            Descrip on:     06 LEXUS
                                                                     Last Four Digits of Account Number:    3117
                                                                                            Claim Status:   Claim Withdrawn

     34         002    GREENSKY LLC                                                  Scheduled Amount:      $ 0.00
                                                                                        Scheduled Type:     Secured
                                                                                          Interest Rate:    0.00 %
                                                                                            Descrip on:     HOUSEHOLD GOODS
                                                                     Last Four Digits of Account Number:    6471
                                                                                            Claim Status:   Collateral Surrendered


 End of Trustee's Notice of Allowed Claims and Post-Confirmation Report on Plan, Claims and Debts
 In re Poulos, Case No. 2-19-bk-01458 EPB




           Case 2:19-bk-01458-EPB                   Doc 48       Filed 02/11/20            Entered 02/11/20 16:01:34                 Desc
 Page 2 of 2                                                        Page 2 of 2
